[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] PER CURIAM
 OPINION
This original action in mandamus is presently before this court for consideration of respondent's motion to dismiss, filed on October 23, 1998. As the grounds for his motion, respondent, Judge Peter J. Kontos of the Trumbull County Court of Common Pleas, contends that the merits of this action have been rendered moot because he has performed the act which relator, David C. Gibbs, seeks to compel. For the following reasons, this court concludes that the motion to dismiss is well-taken.
In bringing this mandamus action, relator sought the issuance of an order requiring respondent to render a judgment on a motion to withdraw a guilty plea. In his petition, relator alleged that he had filed the motion in an underlying criminal action which had been assigned to respondent, and that respondent had failed to rule on the motion even though it had been pending for approximately four months.
In now moving to dismiss, respondent asserts that he has issued a decision on the motion in question. In support of his assertion, respondent has submitted a certified copy of a judgment entry rendered on October 21, 1998. Our review of this document indicates that respondent has overruled the motion to withdraw on the basis that relator failed to show that a manifest injustice had occurred when his guilty plea was accepted.
As this court has noted on numerous occasions, a writ of mandamus will not issue to compel an act which has already been performed. See, e.g., State ex rel. Glavic v. Mitrovich (Sept. 12, 1997), Lake App. No. 97-L-141, unreported. Therefore, because respondent has performed the exact act which relator sought to compel in his mandamus petition, the instant action is subject to dismissal as moot.
Pursuant to the foregoing analysis, respondent's motion to dismiss is granted. It is the order of this court that relator's mandamus petition is hereby dismissed. ____________________________________ PRESIDING JUDGE JUDITH A. CHRISTLEY ____________________________________ JUDGE ROBERT A. NADER ____________________________________ JUDGE WILLIAM M. O'NEILL